William B. Brown, J.,
dissenting. I respectfully dissent. While I agree with the majority’s finding that the trial court erred in failing to hold an in camera hearing pursuant to R.C. 2907.02 (D) and (E) as to the testimony of the adult witnesses who testified as to other sexual acts of the appellee, I disagree with the majority’s conclusion that such error was not prejudicial to the appellee’s right to a fair trial.
The majority’s resort to the use of the harmless error rule to avoid reversal of the criminal conviction herein is ill-advised and most unfortunate. By its holding, the majority encourages after-the-fact analysis of a witness’ testimony for a determination of whether the probative value of the evidence is greater than its prejudicial effect. Such an approach fails to provide any guidance to the bench or to the practicing bar, and has the practical effect of providing a loophole in the statutory framework whereby a criminal defendant will have one more arrow in his quiver with which to challenge his conviction. This will, in turn, result in unnecessarily increasing the ever-expanding appellate court docket of this state.
Moreover, the majority’s approach is contrary to the plain language of R.C. 2907.02 (E). This section requires that the trial court, upon proper request, must first examine each witness in camera who will later testify as to “any sexual activity of the victim or the defendant,” in order to determine if the potential “other acts” evidence is relevant and material and whether its probative value of the evidence is greater than its prejudical effect. And, in order to make these determinations, the court must take actual testimony in an in camera proceeding.
If the majority had given plain meaning to the clear mandate of R.C. 2907.02 (E) and required when properly requested, an in camera hearing of *146each witness who will testify as to “other acts,” the pitfalls enunciated above could have been easily avoided.
Celebrezze, C.J., and Sweeney, J., concur in the foregoing dissenting opinion.